ASTEC INDUSTRIES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This Supplemental Executive Retirement Plan, hereinafter referred to as the
Plan, adopted effective January 1, 1995 to enhance for certain highly
compensated Executive Officers the retirement benefit provided by Astec
Industries, Inc., is being amended and restated by Astec Industries, Inc.

 

ARTICLE I - DEFINITIONS

As used herein, the following terms shall have the following meanings unless a
different meaning is plainly required by the context:

ACCOUNT:
The bookkeeping account maintained by the Administrator for each Participant
under the Plan, which reflects the credits to the Participant's Account under
Section 3.1 and the deemed Investment Results thereon.
ADMINISTRATOR
: The Committee designated by the Board to administer the Basic Plan.
BASIC PLAN
: The Astec Industries, Inc. 401(k) Retirement Plan, as it may be amended from
time to time.
BENEFICIARY
: The party or parties entitled to receive a Participant's Benefit in the event
of the Participant's death.
BENEFIT
: The Benefit payable to the Participant pursuant to Article 3.
BOARD
: The Board of Directors of Astec Industries, Inc.
CODE
: The Internal Revenue Code of 1986, as amended.
COMPANY
: Astec Industries, Inc.
COMPENSATION
: The total W-2 compensation paid by Astec Industries, Inc. to the Participant
during the applicable calendar year.
INVESTMENT RESULTS
: The deemed return on the investment of the contributions on behalf of each
Participant during each calendar year under this Plan. The investment options
that are available for selection by Participants under this Plan from time to
time generally shall be the same as the investment options made available to
participants under the Basic Plan, provided, however, and notwithstanding the
foregoing, that (a) a Participant may make separate and different investment
elections under this Plan and the Basic Plan; (b) there shall be no
self-directed brokerage option under this Plan; (c) there shall be no
restriction under this Plan on the percentage of a Participant's Account under
this Plan that may be deemed to be invested in common stock of the Company; (d)
the Administrator may restrict investment elections with respect to deemed
investment in common stock of the Company to the extent necessary to comply with
federal and state securities law; and (e) the Administrator may make such other
changes to the investment options offered under this Plan from time to time as
the Administrator deems necessary or appropriate in its discretion.
PARTICIPANT
: Those executive officers of Astec Industries, Inc. determined by the Board to
be eligible and designated by the Board as participants from time to time.

The following terms shall have the same meanings as contained in the Basic Plan
unless a different meaning is plainly required by the context: Plan Year,
Spouse, and Years of Service

ARTICLE 2 - PARTICIPATION

Participation in the Supplemental Executive Retirement Plan shall be limited to
those key executive officers responsible for the ultimate efficient and
profitable operation of the Company, who have been selected by the Board of
Directors. The executives listed below participate in the Plan as of the date
this amended and restated Plan document is adopted:



J. Don Brock

Thomas R. Campbell

Frank Cargould

Jeff Elliott

Tim Gonigam

Albert E. Guth

F. McKamy Hall

James G. May

Richard Patek

Neil Schmidgall

W. Norman Smith

Robert A. Stafford

Joseph Vig

Each eligible employee will participate as of January 1 of the year he is first
designated a participant by the Board. Participation in the Plan shall cease on
the date the Participant terminates employment with the Company and all of its
affiliates.

ARTICLE 3 - RETIREMENT BENEFITS



CREDITS TO ACCOUNT: Each Account will be credited with the Employer
contributions and adjusted for Investment Results. The amount of the annual
Employer contribution will be determined at the date an Employee becomes a
Participant in this Plan, subject to increase or decrease at a later date in the
sole discretion of the Board of Directors. The initial contribution rate for the
Participants designated in Article 2 is 10% of Compensation.

VESTING: A Participant shall be entitled to receive the deemed amount
accumulated in his Account as soon as practicable after he terminates employment
with the Company and all of its affiliates. PAYMENT OF BENEFITS: The benefit
payable under the Plan to a Participant is 100% of the value of his Account
under this Plan as of the most recent date the Participant's Account was valued
preceding the distribution to the Participant. However, by providing advance
notice to the Company at least one (1) year prior to the date he terminates
employment with the Company and all of its affiliates, the Participant may
request that his entire vested interest be paid in equal annual installments for
the period of time elected by the Participant in such notice, not to exceed ten
(10) years.

In the event payment is made in installments, the Participant's Account shall
continue to be adjusted for earnings as provided in Section 4.02, and the amount
of the payment to be made in a given year shall be equal to (i) times (ii),
where (i) equals the value of the Participant's Account as of the most recent
valuation date, and (ii) equals a fraction, the numerator of which is one, and
the denominator of which is the number of installments to be paid under the
Participant's election (including the current installment).

All distributions shall be made in the form of cash.

3.4 DISTRIBUTION IN THE EVENT OF DEATH: If a Participant dies before beginning
to receive his Account, his Account shall be distributed to his Beneficiary in a
single lump sum as soon as practicable following the Participant's death. If the
Participant elects installment payments and dies before receiving all of such
payments, the Participant's Beneficiary shall, as soon as practicable following
the Participant's death, receive the balance of the Participant's Account,
valued as of the most recent date the Account was valued preceding the
distribution to the Beneficiary.

ARTICLE 4 - AMENDMENT AND TERMINATION

AMENDMENT: The Company may amend any or all of the provisions of this Plan at
any time without the consent of any Participant or Beneficiary; provided,
however, that no such amendment shall deprive any Participant or Beneficiary of
any Benefit which had accrued prior to the effective date of such amendment.

TERMINATION
: The Company may terminate the Plan at any time and shall cease paying Benefits
hereunder immediately upon the effective date of such termination. Within 90
days following such effective date, the Company shall pay to each Participant or
Beneficiary an amount equal to the value of the Participant's Account as of the
most recent date the Participant's Account was valued preceding the distribution
to the Participant.

ARTICLE 5 - ADMINISTRATION



ADMINISTRATION: The Administrator shall administer the Plan and shall have all
powers necessary or appropriate to enable it to carry out its duties including,
without limitation, the power to interpret the Plan and to make, establish and
change rules and procedures with respect to the operation of the Plan. The
Administrator shall have the authority to decide all questions arising under the
Plan including those involving an individual's eligibility for Benefits and to
determine the amount of any Benefit to be paid to any Participant or Beneficiary
hereunder. All such decisions shall be conclusive and binding on all persons.

REQUIRED INFORMATION: Each Participant and Beneficiary shall furnish the
Administrator such information as it shall consider necessary or desirable for
purposes of administering the Plan. The provisions of the Plan respecting the
payment of any Benefit are conditional upon the Administrators prompt receipt of
such information. The Company, the Administrator and any other party involved in
the administration of the Plan shall be entitled to rely upon any information
furnished by a Participant or Beneficiary with respect to any matters required
to be determined hereunder and shall not be liable on account of the payment of
any moneys or the doing of any act or failure to act in reliance thereon.
CLAIMS: Any person having a claim for the payment of a Benefit shall file such
claim with the Administrator in writing on a form furnished by it.
Denial of Claims
: In the event any such claim is denied or not paid within 60 days after the
date of the filing thereof, the Administrator shall notify the claimant in
writing of the specific reasons for the denial or nonpayment, the specific
provisions of this Plan upon which such denial or nonpayment is based and the
appeal procedures set forth below.
Appeal Procedures
: The Administrator shall review appeals of claims which have been denied or
have not been paid. Any claimant whose claim has been denied or has not been
paid within said 60 day period may file a written appeal of such denial or
nonpayment with the Administrator within 90 days after the expiration of said 60
day period together with such information concerning such claim as the claimant
desires the Administrator to consider in its review of such denial or
nonpayment. Not later than 60 days after its receipt of any such appeal, the
Administrator shall notify the claimant in writing of its decision on such
appeal setting forth the specific reasons for its decision and the provisions of
the Plan upon which its decision is based.

DISPUTES
: If a dispute arises as to the proper recipient of any payment, the
Administrator, in its sole discretion, may withhold or cause such payment to be
withheld until the dispute shall have been settled or determined by a court of
competent jurisdiction.

ARTICLE 6 - MISCELLANEOUS



OWNERSHIP OF ASSETS: Any assets which may be used to discharge the Company's
obligations under this Plan shall be and remain the property of the Company no
person other than the Company shall, by virtue of this Plan, have any interest
in such assets and no Participant or Beneficiary shall have any right, title or
interest in, or claim to, any investments the Company may make to aid the
Company in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

NO ASSIGNMENT: No Benefit payable hereunder shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge or encumbrance and
any attempt to anticipate, alienate, sell, transfer, assign, pledge or encumber
or charge the same shall be void. No such Benefit shall in any manner be subject
to the debts or liabilities of any Participant or Beneficiary nor shall it be
subject to attachment or legal process for or against such person and the same
shall not be recognized hereunder except to such extent as may be required by
law. EFFECT ON EMPLOYMENT: Nothing contained herein shall give any Participant
the right to be retained in the service of the Company or to interfere with the
right of the Company to discharge any Participant at any time regardless of the
effect which such discharge shall or may have upon such individual as a
Participant. PAYMENTS TO MINOR OR INCOMPETENT: In making any payment to or for
the benefit of any minor or incompetent person or any other person who, in the
opinion of the Administrator, is otherwise unable to apply such distribution to
his own best interest and advantage, the Administrator, in its such discretion
may direct that such distribution be made directly to such person, to the legal
guardian, conservator or custodian of such person for the use and benefit of
such person or to a relative of such person to be expended by such relative for
the benefit of such person. The Administrator shall not be obligated to see to
the application of any such payment. INDEMNIFICATION: The Company agrees to hold
harmless and indemnify the members of the Committee and all directors, officers
and employees of the Company against any and all parties whomsoever, and all
losses therefrom, including without limitation, costs of defense and attorneys'
fees, based upon or arising out of any act or omission relating to, or in
connection with, this Plan other than losses resulting from such person's fraud
or willful misconduct. BINDING ON EMPLOYER, PARTICIPANTS AND THEIR SUCCESSORS:
This Plan shall be binding upon and inure to the benefit of the Company and to
any other Employers participating in this Plan, their successors and assigns and
the participant and his heirs, executors, administrators, and duly appointed
legal representatives. RIGHTS OF AFFILIATES TO PARTICIPATE: Any Employer
participating in the Basic Plan may, in the future, adopt this Plan provided
that proper action is taken by the Board of Directors of such Employer and the
participation of such Employer is approved by the Board of Directors of the
Company. The administrative powers and control of the Company, as provided in
this Plan, shall not be deemed diminished under this Plan by reason of the
participation of any other Employer and the administrative powers and control
granted hereunder to the Committee shall be binding upon any Employer adopting
this Plan. Each Employer adopting this Plan shall have the obligation to pay the
benefits to its employees hereunder and no other Employer shall have such
obligation and any failure by a particular Employer to live up to its
obligations under this Plan shall have no effect on any other Employer. Any
Employer may discontinue this Plan at any time by proper action of its Board of
Directors subject to the provisions of Article 4. APPLICABLE LAW: The provisions
of this Plan shall be interpreted and construed according to the laws of the
State of Tennessee. EFFECTIVE DATE: This amended and restated Plan reflects the
operation of the Plan since October 1, 2004, but this amendment and restatement
shall not cause any person to participate in the Plan prior to the date such
person is designated for participation in the Plan by the Board.

 

IN WITNESS WHEREOF, Astec Industries, Inc., has caused this instrument to be
executed by its duly authorized officers on this 29th day of September, 2004.

 

(CORPORATE SEAL)

 

ATTEST: .

 ASTEC INDUSTRIES, INC

/s/ F. McKamy Hall

By: /s/ Albert E. Guth

Witness

Title:

/s/ Brenda Hooper

Group Vice President

Witness

 